

	

		II

		109th CONGRESS

		2d Session

		S. 2367

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2006

			Mr. Lautenberg

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To provide a cause of action for United States port

		  operators with respect to the potential change of ownership of a terminal

		  operator to a foreign entity, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Local Port Security Act of

			 2006.

		2.Federal cause of

			 action establishedThe owner

			 of a United States port may file an action seeking relief, including

			 nullification of any contractual obligation with any terminal operator within

			 the port, in any appropriate United States district court if a merger,

			 acquisition, or takeover transaction would result in a change in the ownership

			 of the terminal operator, and the new owner would be a foreign controlled

			 entity. Such relief may be granted upon a showing by the owner of the port of a

			 demonstrated increase in the security risk to the port or the port community as

			 a result of such change in ownership.

		3.Review by

			 secretary of homeland securityThe Secretary of Homeland Security shall

			 review any proposed change in the ownership of a terminal operator within a

			 United States port to a foreign controlled entity to determine the existence of

			 any potential security concerns raised by such change, and shall transmit the

			 findings of such review to the owner of the United States port and to the

			 President, or the President's designee, for purposes of any investigation under

			 section 721(b) of the Defense Production Act of 1950 (50 U.S.C. App.

			 2170(b)).

		4.Rule of

			 constructionNothing in this

			 Act may be construed to affect or otherwise alter the requirements of section

			 721 of the Defense Production Act of 1950 (50 U.S.C. App. 2170), or any rule,

			 regulation, or order issued thereunder.

		5.DefinitionsAs used in this Act—

			(1)the term

			 United States port means all piers, wharves, docks, and similar

			 structures, adjacent to any waters subject to the jurisdiction of the United

			 States, to which a vessel may be secured, including areas of land, water, or

			 land and water under and in immediate proximity to such structures, buildings,

			 on or contiguous to such structures, and the equipment and materials on such

			 structures or in such buildings; and

			(2)the term

			 marine terminal operator—

				(A)means the

			 operator of the wharves, bulkheads, quays, piers, docks, and other berthing

			 locations, and adjacent storage or adjacent areas and structures associated

			 with the primary movement of cargo or materials from vessel to shore or shore

			 to vessel, including structures which are devoted to receiving, handling,

			 holding, consolidating, and loading or delivery of waterborne shipments or

			 passengers, including areas devoted to the maintenance of the terminal or

			 equipment; and

				(B)does not include

			 the operator of any production or manufacturing areas, or any storage facility

			 directly associated with any such production or manufacturing area;

				(3)the term

			 port community means the land adjacent to and within 10 miles of

			 a United States port on which persons reside or work who could suffer injury or

			 death in the event of a terrorist attack on or at the port; and

			(4)the term

			 foreign controlled entity means any entity in which a foreign

			 entity owns a majority interest, or otherwise controls or manages the

			 entity.

			

